EXHIBIT 99.7 The Southern Connecticut Gas Company Financial Statements (Unaudited) For the Three Months Ended March 31, 2011 and 2010 Table of Contents March 31, 2011 and 2010 Financial Statements (Unaudited) Page(s) Statements of Income 1 Statements of Comprehensive Income 1 Balance Sheets 2 Statements of Cash Flows 4 Statement of Changes in Common Stock Equity 5 The Southern Connecticut Gas Company Statements of Income (Unaudited) Three months ended March 31, (Thousands) Operating Revenues Sales and services $ $ Operating Expenses Natural gas purchased Other operating expenses Maintenance Depreciation and amortization Other taxes Total Operating Expenses Operating Income Other (Income) ) ) Other Deductions - Interest Charges, Net Income Before Income Taxes Income Taxes Net Income $ $ The Southern Connecticut Gas Company Statements of Comprehensive Income Three months ended March 31, (Thousands) Net Income $ $ Other Comprehensive Income, Net of Tax Comprehensive Income $ $ 1 The Southern Connecticut Gas Company Balance Sheets (Unaudited) March 31, December 31, (Thousands) Assets Current Assets Cash and cash equivalents $ $ Accounts receivable and unbilled revenues, net Affiliated accounts receivable Natural gas in storage, at average cost Materials and supplies, at average cost Deferred income taxes Prepaid taxes Prepayments and other current assets Total Current Assets Utility Plant, at Original Cost Natural gas Less accumulated depreciation Net Utility Plant in Service Construction work in progress Total Utility Plant Other Property and Investments, Net Regulatory and Other Assets Regulatory assets Unfunded future income taxes Environmental remediation costs Deferred purchase gas costs Low income program Pension and other postretirement benefits Other Total regulatory assets Other assets Goodwill Other Total other assets Total Regulatory and Other Assets Total Assets $ $ 2 The Southern Connecticut Gas Company Balance Sheets (Unaudited) March 31, December 31, (Thousands) Liabilities Current Liabilities Current portion of long-term debt $ $ Notes payable - Accounts payable and accrued liabilities Accounts payable,natural gas purchased Accounts payable to affiliates Interest accrued Taxes accrued Other Total Current Liabilities Regulatory and Other Liabilities Regulatory liabilities Accrued removal obligation Deferred income taxes Pension benefits Other Total regulatory liabilities Other liabilities Deferred income taxes Pension and other postretirement benefits Asset retirement obligation Other Total other liabilities Total Regulatory and Other Liabilities Long-term debt Total Liabilities Commitments Common Stock Equity Common stock Capital in excess of par value Retained (deficit) earnings ) Accumulated other comprehensive income Total Common Stock Equity Total Liabilities and Equity $ $ 3 The Southern Connecticut Gas Company Statements of Cash Flows (Unaudited) Three months ended March 31, (Thousands) Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization Amortization of regulatory and other assets and liabilities ) ) Deferredincome taxes and investment tax credits deferred, net ) ) Pension expense Changes in current operating assets and liabilities Accounts receivable and unbilled revenues, net ) ) Inventories Prepayments and other current assets Accounts payable and accrued liabilities ) ) Interest accrued Taxes accrued Other current liabilities ) ) Other assets Other liabilities ) ) Net Cash Provided by Operating Activities Investing Activities Utility plant additions ) ) Investments, net ) ) Net Cash Used in Investing Activities ) ) Financing Activities Notes payable three months or less, net ) - Dividends paid on common stock ) ) Net Cash (Used in) Provided byFinancing Activities ) ) Net Increase in Cash and Cash Equivalents ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ 4 The Southern Connecticut Gas Company Statement of Changes in Common Stock Equity (Unaudited) (Thousands) Accumulated Common Stock Other Outstanding $13.33 Par Value Capital in Retained Comprehensive Shares Amount Excess of Par Earnings (Deficit) Income Total Balance, January 1, 2011 $ Net income Other comprehensive income, net of tax Comprehensive income Dividends ) ) Balance, March 31, 2011 $ $ $ ) $ $ 5
